Citation Nr: 1134206	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  04-11 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for mechanical low back disability.

3.  Entitlement to an initial rating in excess of 10 percent for dysmenorrhea and menorrhagia.

4.  Entitlement to a compensable initial rating for sinusitis.

5.  Entitlement to a compensable initial rating for irritating scar of the left arm.

6.  Entitlement to service connection for an eye disorder, including blurred vision, as secondary to headaches and/or sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to August 1994 and January 1996 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a November 2009 decision the Board denied the Veteran's claim for an initial rating in excess of 50 percent for PTSD.  The Veteran appealed the denial of her claim to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court issued an order which granted a joint motion of the parties, dated that same month, for partial remand and to vacate the Board's August 2010 decision to the extent that it denied an increased initial rating for PTSD.  A copy of the motion and the Court's Order has been incorporated into the claims folder.

The November 2009 Board decision also remanded the Veteran's claims for service connection for a gynecological condition and for service connection for an eye disorder.  In May 2011 the RO granted service connection for dysmenorrhea and menorrhagia claimed as painful menstrual periods.  Consequently, the claim for service connection for a gynecological condition is no longer in appellate status before the Board.

The Board notes that although this case is under the jurisdiction of the Waco, Texas RO, the Veteran resides in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The August 2010 joint motion stated that the Board's denial of an increased rating for PTSD must be vacated because of a failure of the Board to provide an adequate statement of reasons and bases for its decision.  In March 2010 the Board informed the Veteran of the August 2010 Order of the Court and informed the Veteran that she could submit additional argument or evidence.  The Veteran responded to the Board requesting that her treatment records be obtained from Kelsey Seybold Clinic and from the Houston, Texas VA Medical Center (VAMC) be obtained.  Accordingly, the Veteran's PTSD claim must be remanded so that such records can be obtained.

The Veteran has not had a VA PTSD examination since December 2008 and that examination was made without a review of the Veteran's claims file.  In light of the fact that the Veteran's PTSD claim must be remanded, a current VA examination should be obtained.

The November 2009 Board decision remanded the Veteran's claim for service connection for an eye disorder so that a VA medical examination could be obtained.  The record currently does not indicate that such a medical examination has been conducted.  If such has been conducted, a copy should be associated with the Veteran's claims file.  If such an examination has not been conducted the Veteran should be provided with such an examination.  

An August 2010 rating decision granted the Veteran's claims of service connection for a low back disability, sinusitis, and an irritating scar on the left arm.  In November 2010, the Veteran submitted a notice of disagreement with the ratings assigned for these disabilities.  The Veteran has not been issued a statement of the case with respect to the ratings assigned.  Since there has been an initial RO adjudication of these claims and a notice of disagreement, the claimant is entitled to a statement of the case, and the current lack of a statement of the case is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999).

A May 2011 rating decision granted the Veteran's claim for service connection for dysmenorrhea and menorrhagia and assigned a 10 percent rating.  In August 2011, the Veteran submitted a notice of disagreement with the 10 percent rating assigned for this disability.  The Veteran has not been issued a statement of the case with respect to the 10 percent rating assigned.  Since there has been an initial RO adjudication of this claim and a notice of disagreement, the claimant is entitled to a statement of the case, and the current lack of a statement of the case is a procedural defect requiring remand.  Id.  The claims file does contain a May 2011 supplemental statement of the case (SSOC) denying an increased rating for dysmenorrhea and menorrhagia.  The Board is unable to explain the presence of this SSOC prior to receipt of a notice of disagreement with respect to the rating assigned.  Regardless, a statement of the case must now be issued.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records dated from December 2009 to present and associate them with the Veteran's claims files.

2.  After obtaining any necessary authorization from the Veteran, request copies of her treatment records from the Kelsey Seybold Clinic.

3.  When the above actions have been accomplished, the Veteran should be afforded a VA psychiatric examination at the Houston, Texas, VAMC to determine the extent and severity of her service-connected PTSD.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The report of examination should contain a detailed account of all manifestations of PTSD found to be present.  The examiner should comment on the extent to which the Veteran's PTSD affects the Veteran's occupational and social functioning.  A multi-axial assessment should be conducted which includes a global assessment of functioning score (GAF score) and provides an explanation of the significance of the score assigned.

4.  If the Veteran has not been afforded a VA examination of the eyes that is in accordance with the November 2009 Board remand instructions, afford the Veteran an appropriate VA examination at the Houston, Texas, VAMC to determine whether the Veteran has a current eye disability.  The examiner should be provided the Veteran's claims files for review in conjunction with the examination.  The examiner should identify all current eye disability present and specifically state whether the Veteran has a blurred vision disability.  If any eye disability is found the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent possibility or greater) that any such disability is related to service or is caused or aggravated by the Veteran's service-connected sinusitis or headache disabilities.

5.  Provide the Veteran a statement of the case that addresses the issues of entitlement to higher initial ratings for a low back condition, for sinusitis, for an irritating scar on the left arm, and for a gynecological condition manifested by dysmenorrhea and menorrhagia.  The Veteran and her representative should be provided notice of the Veteran's right to file a substantive appeal.  These claims should be returned to the Board only if the Veteran perfects her appeal by filing a timely substantive appeal.

6.  If any benefit sought on appeal is not granted, both the Veteran and her representative should be provided an SSOC on all issues in appellate status and afforded the appropriate opportunity to respond.  The SSOC should include review of all evidence received since the July 2009 SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


